MEMORANDUM**
Dr. G, an Arizona doctor, appeals pro se from the district court’s judgment following jury trial in his 42 U.S.C. § 1983 action alleging that employees and officers of the Arizona Board of Medical Examiners violated his constitutional rights. We have jurisdiction under 28 U.S.C. § 1291. We affirm.
The district court properly granted defendant Zonis’ motion for judgment as a matter of law on the Section 1983 claim because no reasonable jury could find that the allegedly defamatory comment satisfied the requirements for a claim of constitutional injury to reputation. See Lieberman v. Fieger, 338 F.3d 1076, 1080 (9th Cir.2003); Wenger v. Monroe, 282 F.3d 1068, 1074 (9th Cir.2002).
The district court properly granted defendants’ motion for judgment as a matter of law that the posting of Dr. G’s August 2001 suspension was proper because there was no factual dispute. See Fed.R.Civ.P. 50(a)(1). Conversely, the district court properly denied Dr. G’s motion for judgment as a matter of law because there was a legally sufficient evidentiary basis for a reasonable jury to find for either party on Dr. G’s claims. Id.
The district court did not err when it gave a jury instruction requiring that Dr. G prove that the defendants published the information intentionally. See Daniels v. Williams, 474 U.S. 327, 330-31, 106 S.Ct. 662, 88 L.Ed.2d 662 (1986). The district court also did not misstate the elements of the defamation claim against Zonis in its jury instructions. See Peagler v. Phoenix Newspapers, Inc., 114 Ariz. 309, 560 P.2d 1216, 1222 (1977).
*168The district court did not abuse its discretion in denying Dr. G’s motion for a new trial or relief from judgment, because the newly discovered evidence did not sufficiently relate to the issues before the jury that its admission earlier would likely have changed the outcome of the case. See Jones v. Aero/Chem Corp., 921 F.2d 875, 878 (9th Cir.1990).
Dr. G’s remaining contentions also lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.